



Exhibit 10.3


RETROPHIN, INC.
Amendment to Employment Agreement
This Amendment (the “Amendment”) is entered into as of April 11, 2017 and
modifies the Employment Agreement (the “Agreement”) dated October 24, 2016 by
and between Retrophin, Inc. (the “Company”) and Neil McFarlane (“Executive”).
All capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Agreement.
The parties hereto, intending to be legally bound, agree to amend the Agreement
as follows:
1.
Article 6, Section 6.3(d) of the Agreement shall be amended and restated in its
entirety as follows:

“Stock Awards. The vesting of all outstanding Stock Awards held by Executive
shall be accelerated such that the amount of shares vested under such Stock
Awards shall equal that number of shares that would have been vested if
Executive had continued to render services to the Company for 12 continuous
months after the date of Executive's termination of employment.”
2.
Article 6, Section 6.5(b)(iii) of the Agreement shall be amended and restated in
its entirety as follows:

“Stock Awards. The vesting of all outstanding Stock Awards held by Executive
shall be accelerated such that the amount of shares vested under such Stock
Awards shall equal that number of shares that would have been vested if
Executive had continued to render services to the Company for 12 continuous
months after the date of Executive's termination of employment.”
3.
Article 6, Section 6.8(a) of the Agreement shall be amended and restated in its
entirety as follows:

“Severance Benefits.  If (i) within three (3) months prior to, or on or within
twelve (12) months after, the consummation of a Change in Control (as defined in
Section 6.8(b) herein), (1) the Company terminates Executive’s employment and
this Agreement without Cause pursuant to Section 6.5 herein or (2) Executive
resigns his or her employment and terminates this Agreement as a result of a
Constructive Termination pursuant to Section 6.6 herein, and (ii) in either
event (1) or (2), Executive signs the Release on or within the time period set
forth therein, but in no event later than forty-five (45) days after the
termination date and allows such Release to become effective, then Executive
shall receive the following severance benefits in lieu of any severance benefits
set forth in Section 6.5(b) or Section 6.6(b) herein:”
4.
The Agreement and this Amendment represent the complete and entire understanding
between the parties regarding the subject matter hereof and supersede all prior
negotiations, representations or agreements, either written or oral, regarding
this subject matter, including, without limitation, the Employment Agreement
dated September 12, 2016 by and between the Company and Executive (the
“Initially Executed Agreement”), which Initially Executed Agreement was replaced
and superseded by the Agreement. No provisions of this Amendment may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by Executive and such officer as may be specifically
designated by the Board of Directors of the Company. 

5.
The validity, interpretation, construction and performance of this Amendment and
the rights of the parties thereunder shall be interpreted and enforced under
California law without reference to principles of conflicts of laws.

6.
This Amendment may be executed in multiple counterparts, each of which shall be
deemed an original, but both of which together shall constitute one and the same
instrument.

7.
Except for the matters set forth in this Amendment, all other terms of the
Agreement shall remain unchanged and in full force and effect.

In Witness Whereof, the parties hereto have duly executed this Amendment as of
the date set forth above.
 
 
RETROPHIN, INC.
 
 
 
 
 
 
By:
/s/ Stephen Aselage
 
 
Name:
Stephen Aselage
 
 
Title:
Chief Executive Officer
 
 
 
 
Accepted and agreed:
 
 
 
 
 
 
 
/s/ Neil McFarlane
 
 
 
Neil McFarlane
 
 
 




